Exhibit 10.55
(CITIZENS LOGO) [k48917k4891702.gif]
CITIZENS REPUBLIC BANCORP
DEFERRED COMPENSATION PLAN FOR DIRECTORS
Amended and Restated
Effective January 1, 2008
Prepared by:
Rosenberger Law Group PLLC4111
Andover Road, Suite 100 West
Bloomfield Hills, Michigan 48302

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 - PREAMBLES
       
 
       
Section 1.01 Establishment of Plan
    1  
Section 1.02 Grandfathered Accounts
    1  
Section 1.03 Applicable Law
    1  
Section 1.04 Defined Terms
    1  
 
       
ARTICLE 2 - ELIGIBILITY, PARTICIPATION AND ENROLLMENT
       
 
       
Section 2.01 Eligibility
    2  
Section 2.02 Participation
    2  
Section 2.03 Enrollment
    2  
 
       
ARTICLE 3 - CONTRIBUTIONS
       
 
       
Section 3.01 Sources of Contributions and Accounting
    4  
Section 3.02 Before-Tax Contributions
    4  
Section 3.03 No Other Contributions
    5  
Section 3.04 Adjustment of Accounts
    5  
 
       
ARTICLE 4 - DISTRIBUTIONS
       
 
       
Section 4.01 Date of Distribution
    7  
Section 4.02 Form of Distribution
    7  
Section 4.03 Election To Defer Receipt or Change Form of Distribution
    7  
Section 4.04 Special Rule for Specified Employees
    7  
Section 4.05 Designation of Beneficiary
    8  
Section 4.06 Return to Service
    8  
 
       
ARTICLE 5 - PROVISIONS RELATING TO ADMINISTRATION
       
 
       
Section 5.01 Plan Administration
    9  
Section 5.02 Claims Procedure
    9  
Section 5.03 Special Ruling
    11  
Section 5.04 Employment of Advisers
    11  
Section 5.05 Delegation to Officers or Employees
    11  

(i)



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 6 - AMENDMENT AND TERMINATION OF PLAN
       
 
       
Section 6.01 Amendment of the Plan
    13  
Section 6.02 Termination of the Plan
    13  
 
       
ARTICLE 7 - MISCELLANEOUS PROVISIONS
       
 
       
Section 7.01 Payments for the Benefit of Payee
    14  
Section 7.02 Non-Alienation of Benefits
    14  
Section 7.03 Nature of Plan
    14  
Section 7.04 Litigation
    14  
Section 7.05 Addresses and Mailing of Notices and Checks
    14  
Section 7.06 Action by Corporation
    15  
Section 7.07 Savings Clause
    15  
 
       
ARTICLE 8 - DEFINITIONS
       
 
       
Section 8.01 Account
    16  
Section 8.02 Accounting Date
    16  
Section 8.03 Beneficiary
    16  
Section 8.04 Code
    16  
Section 8.05 Compensation
    16  
Section 8.06 Corporation
    16  
Section 8.07 Director
    16  
Section 8.08 Effective Date
    16  
Section 8.09 ERISA
    16  
Section 8.10 Participant
    16  
Section 8.11 Plan
    16  
Section 8.12 Plan Administrator
    16  
Section 8.13 Plan Year
    16  
Section 8.14 Separation from Service
    17  
Section 8.15 Specified Employee
    17  

(ii)



--------------------------------------------------------------------------------



 



ARTICLE 1
PREAMBLES
     Section 1.01 Establishment of Plan . Effective October 21, 1988, Citizens
Banking Corporation adopted the Citizens Banking Corporation Amended and
Restated Director’s Deferred Compensation Plan covering eligible directors of
the corporation and its subsidiaries. That plan was amended and restated
effective as of July 1, 1994, which in turn was amended as of July 1, 1998,
January 1, 2001, and January 1, 2003. Citizens Republic Bancorp (“Corporation”)
now amends and restates that plan effective January 1, 2008, except as otherwise
provided herein, and renames the plan the Citizens Republic Bancorp Deferred
Compensation Plan for Directors (“Plan”).
     Section 1.02 Grandfathered Accounts . This amendment and restatement
applies only to amounts deferred under the Plan on and after January 1, 2005,
and to amounts, if any, deferred under the terms of the prior document before
January 1, 2005 that were not vested as of December 31, 2004. Amounts that were
deferred under the prior document before January 1, 2005 that were vested as of
December 31, 2004 (“Grandfathered Accounts”) shall be subject to the provisions
of the plan as in effect on October 3, 2004, as the same may be amended by the
Corporation without material modification, it being expressly intended that such
Grandfathered Accounts are to remain exempt from the requirements of Code
Section 409A.
     Section 1.03 Applicable Law . The Plan is intended to be a nonqualified
deferred compensation plan satisfying the requirements for deferral of income by
eligible directors under the principles of Rev. Rul. 61-60 and subsequent
interpretations of the Internal Revenue Service and applicable provisions of the
Internal Revenue Code of 1986, as amended (“Code”), and in particular Code
Section 409A except to the extent provided by Section 1.02 above. In addition,
it is intended that the Plan be exempt from the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to the extent provided by that law
for an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management. Where not so governed by the
principles of the Code or the limited provisions of ERISA applicable to such a
plan, the Plan shall be administered and construed in accordance with Michigan
law.
     Section 1.04 Defined Terms . Throughout the Plan, various terms are used
repeatedly, which terms have very specific and definite meanings when
capitalized in the text. For convenience, such terms are collected and defined
in Article 8. Wherever such capitalized terms appear in the Plan, they shall
have the meanings specified in that article.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY, PARTICIPATION AND ENROLLMENT
     Section 2.01 Eligibility. Any Director of the Corporation is eligible to
elect to participate in the Plan. Participation in the Plan is voluntary.
     Section 2.02 Participation.
     (a) Meaning of Participation. A Participant who is eligible for the Plan as
described in Section 2.01, has commenced participation as provided in
Section 2.02(b), has enrolled in the Plan pursuant to Section 2.03, and has not
ceased participation under Section 2.02(c), will have maintained on the books
and records of the Plan an Account in his/her name to which credits may be made
in accordance with Article 3. However, mere participation in the Plan does not
entitle a Participant to an ultimate benefit from the Plan; a Participant will
receive a benefit only if credits are actually made to his/her Account over
his/her period of participation pursuant to Article 3.
     (b) Commencement of Participation. An individual shall commence
participation in the Plan on the first day that he/she satisfies the applicable
eligibility requirements of Section 2.01.
     (c) Termination of Participation. Participation in the Plan shall not
terminate for a Participant until the balance of his/her Account has been fully
distributed, but the right to make before-tax contributions as provided by
Section 3.02 shall end as of December 31 of the year in which the Participant
ceases to meet the eligibility requirements of Section 2.01.
     (d) Resumption of Participation. An individual whose participation has
terminated pursuant to paragraph (c) above, or who otherwise has been ineligible
to make deferrals because of a failure to meet the eligibility requirements of
Section 2.01, shall resume participation not earlier than January 1 of the year
following which he/she again meets the eligibility requirements of Section 2.01,
unless the individual had not made any deferrals under the Plan for the last
24 months, in which case the individual shall be treated as a new Participant
entitled to make a first year election in accordance with the provisions of the
Plan.
     Section 2.03 Enrollment.
     (a) Meaning of Enrollment. Enrollment is the process of submitting to the
Plan Administrator an election to make contributions to the Plan, as further
described in Article 3, designating a Beneficiary to receive any death benefit
provided by the Plan under Section 4.04, specifying an initial set of
investments by which earnings, gains and losses with respect to contributions
made to his/her Account will be measured, and electing the date and form of
distribution for distribution of the balance that accumulates in his/her
Account.
     (b) Enrollment Date. A Participant will be enrolled in the Plan on the
first regularly established date for payment of Directors’ fees following the
later of the date he/she commences participation in the Plan as provided by
Section 2.02(b) above, or the date the Plan Administrator receives the
Participant’s properly completed enrollment form, subject to any minimum
implementation period imposed by the Plan Administrator. Provided, however, that
a Participant who

 



--------------------------------------------------------------------------------



 



fails to submit an enrollment form by December 31 of the first calendar year of
his/her eligibility shall not be enrolled in the Plan until the January 1
following the date he/she does submit a properly completed enrollment form.
     (c) Changes in Enrolled Status. A Participant may change his/her designated
Beneficiary or set of selected investments at any time, as provided by
Sections 4.05 and 3.04(d), but he/she may change the elected level of his/her
contributions only as provided in Section 3.02 and may change the elected date
and form of distribution only as provided in Section 4.03.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
CONTRIBUTIONS
     Section 3.01 Sources of Contributions and Accounting.
     (a) Sources and Forms of Contributions. It is contemplated that only
Participants may make contributions under the Plan. Participant contributions
shall be limited to elective before-tax contributions.
     (b) Crediting of Contributions and Individual Accounts. All contributions
under the Plan shall be made in the form of credits to individual Accounts
maintained on the books and records of the Plan for each Participant.
     (c) Nature of Accounts. Individual Accounts of Participants shall be
maintained under the Plan only for accounting purposes, and the fact that
individual Accounts are maintained shall not be construed to mean that any
Participant or Beneficiary has title to any specific assets of the Corporation.
The rights of any Participant or Beneficiary, or any person claiming through a
Participant or Beneficiary under this Plan, shall be solely those of an
unsecured general creditor of the Corporation. The Participant or Beneficiary,
or any person claiming through either, shall have only the right to receive from
the Corporation those payments as specified herein. Further, no asset used or
acquired by the Corporation in connection with the liabilities it has assumed
under the Plan, except as expressly provided and as permitted by applicable tax
and labor laws, shall be deemed to be held under any trust for the benefit of
any Participant or Beneficiary. Nor shall any such asset be considered security
for the performance of the obligations of the Corporation. Any such asset shall
be, and remain, a general, unpledged, and unrestricted asset of the Corporation.
     Section 3.02 Before-Tax Contributions.
     (a) Amount. A Participant whose eligibility to contribute has not ceased
under Section 2.02 may (but is not required to) direct the Corporation to make
contributions, by means of deduction from his/her Compensation, to his/her
Account (which contributions are not includible in the Participant’s gross
income for federal income tax purposes) in an amount equal to 100% of the
Participant’s Compensation. However, the Plan Administrator shall reduce the
elected contribution to the extent the Participant has insufficient non-deferred
Compensation to cover his/her liability for other amounts normally deducted from
the Participant’s Compensation, but only as allowed by Code Section 409A and
Treasury Regulations issued thereunder.
     (b) Elections. Each Participant shall file an election with the Plan
Administrator, in a form prescribed by the Plan Administrator, directing that
his/her Compensation be deferred and contributed to the Plan on the
Participant’s behalf by the Corporation pursuant to paragraph (a) of this
section.

 



--------------------------------------------------------------------------------



 



     (1) Except as provided in the subsequent parts of this paragraph (b), such
election must be made by December 31 of the calendar year preceding the year the
services with respect to Compensation relating to the election will be
performed, and such election shall be effective beginning as of January 1 of
that following year and shall continue in effect until revoked by the
Participant by a written notice filed with the Plan Administrator, but any such
revocation shall not be effective until the next January 1, and then only if the
revocation notice is received by the Plan Administrator by December 31 of the
preceding calendar year.
     (2) Notwithstanding part (1) above, a Participant’s first election as a new
Participant that is made within 30 days after becoming eligible, as provided by
Section 2.02, will be effective with respect to Compensation paid for services
to be performed after the Plan Administrator’s receipt of the election;
otherwise, the election will not be effective until the next January 1.
     (c) Vesting. A Participant’s Account shall be 100% nonforfeitable at all
times subject, however, to the limitations of Section 3.01(c).
     Section 3.03 No Other Contributions. Contributions by Participants other
than as provided by Section 3.02 are neither required nor permitted under the
Plan, and there shall be no Corporation contributions made under the Plan.
     Section 3.04 Adjustment of Accounts.
     (a) Accounting Dates. The Plan Administrator shall establish periodic
Accounting Dates within the Plan Year on which Participant Accounts shall be
adjusted as provided in this section.
     (b) Credits for Contributions. As of each such Accounting Date, every
Participant’s Account shall be adjusted first by crediting any contributions
made since the last Accounting Date pursuant to Section 3.02.
     (c) Charges for Expenses and Distributions. Next, as of each Accounting
Date, every Participant’s Account shall be adjusted by charging for any expenses
properly allocable to the Account and for any distributions made to the
Participant or his/her Beneficiary under Article 5.
     (d) Credits for Earnings. Finally, as of each Accounting Date, every
Participant’s Account shall be adjusted by crediting to the then balance of such
Account earnings at a rate equal to the rate earned on a portfolio mix selected
by the Participant. The portfolio mix shall be selected by each Participant at
the time of his/her enrollment in the Plan from among various mutual funds and
other investments designated by the Plan Administrator from time to time. A
Participant may change the portfolio mix at any time, subject to any applicable
securities law restrictions and written approval of the Corporation’s General
Counsel in the case of transactions by insiders in shares of Corporation Stock,
by submitting an election to the Plan Administrator in such form and by such
advance date as the Plan Administrator may specify. The Corporation may, but is
not required, to implement a grantor trust for purposes of acquiring, retaining,
and disposing, as appropriate, the mutual funds, shares of Corporation Stock and
other investments designated from time to time by the Plan Administrator and
selected by Participants for their individual portfolio mixes. In the event such
a trust is established, all trust assets shall be held at all times within the
United States.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
DISTRIBUTIONS
     Section 4.01 Date of Distribution. At the time of his/her enrollment in the
Plan, a Participant may elect to have his/her Account distributed on or
beginning with a specific future date or as soon as administratively feasible
following his/her Separation from Service. Absent such an election by a
Participant in his/her enrollment form, or notwithstanding an election by a
Participant but in the event that the board or committee on which the Director
serves is totally dissolved in connection with the sale, merger or other
transaction involving the Corporation or for any other reason not within the
sole control of the Director, the balance of such Participant’s Account shall be
distributed in full, or begin to be distributed in installments, as the case may
be, as soon as administratively feasible following his/her attainment of age 65.
Notwithstanding a Participant’s election or the rule of default in the previous
sentence, the Account of a Participant who dies shall be distributed as soon as
administratively feasible following his/her date of death to the Participant’s
Beneficiary. For purposes of this section, the Participant’s Account balance
shall be determined as of the Accounting Date coinciding with or immediately
preceding the scheduled distribution date; also for all purposes under the Plan,
distribution “as soon as administratively feasible” means distribution within
60 days following the scheduled distribution date, unless special circumstances
for the Corporation warrant additional time, but in no event later than 120 days
after the scheduled distribution date.
     Section 4.02 Form of Distribution. At the time of his/her enrollment in the
Plan, a Participant may elect to have his/her Account distributed in a single
lump sum payment or in substantially equal annual installments, payable as of
January 1 of each year, over a period of years specified by the Participant at
the time of the election, but not to exceed ten years; during the period of the
installment payments, the Participant’s Account shall continue to be adjusted on
each Accounting Date as provided by paragraphs (c) and (d) of Section 3.04.
Absent such an election by the Participant in his/her enrollment form, the
balance of his/her Account shall be distributed in a single lump sum payment.
Notwithstanding a Participant’s election of installment payments, any amount in
the Participant’s Account shall be fully distributed in a single lump sum
payment in the event of the Participant’s death (whether distributions had
commenced or not) to his/her designated Beneficiary, or to the Participant in
any other case if, at the date of distribution determined under Section 4.01,
the Participant’s Account balance is less than $10,000. For purposes of Treasury
Regulation Section 1.409A-3, each installment payment shall not be treated as a
“separate payment.”
     Section 4.03 Election To Defer Receipt or Change Form of Distribution. Not
later than 12 complete calendar months prior to the date scheduled for
distribution of his/her Account in a single lump sum payment, or the
commencement of installment payments from his/her Account, as the case may be, a
Participant may elect to change the scheduled date to any subsequent date, or
may change the form of payment from a lump sum to installments or vice versa,
provided that in each case the scheduled date of distribution is at least five
years later than the originally scheduled date. Any such change shall be filed
with the Plan Administrator in such manner as the Plan Administrator prescribes.
     Section 4.04 Special Rule for Specified Employees. Notwithstanding the
foregoing, in no event shall any distribution be made from the Account of a
Director, who also is a Specified Employee (determined on the date of his/her
Separation from Service), prior to the earlier of a date which is six months
from his/her date of Separation from Service with the Corporation or the
Participant’s date of death.

 



--------------------------------------------------------------------------------



 



     Section 4.05 Designation of Beneficiary. A Participant’s designation of
Beneficiary shall be made on a form prescribed by, provided by, and filed with
the Plan Administrator. Such designation may be changed from time to time by the
Participant by filing a new designation with the Plan Administrator. If any
Participant fails to designate a Beneficiary, or if all Beneficiaries predecease
the Participant, any balance in the Account shall be paid to the Participant’s
surviving spouse, or if his/her spouse does not survive, then to his/her estate.
If a Beneficiary survives the Participant but fails to collect all amounts
payable on behalf of the Beneficiary from the Participant’s Account, the balance
shall be paid to the Beneficiary’s estate, unless specified otherwise by the
Participant in his/her Beneficiary designation.
     Section 4.06 Return to Service. The scheduled date and form of distribution
of the Account of a Director who has incurred a Separation from Service shall
not be affected by the Director’s subsequent return to service in any capacity
with the Corporation (as provided in Section 2.03(c)), but such a Director who
otherwise qualifies for participation in the Plan may enroll again in accordance
with the procedures of Article 2 and elect to make contributions pursuant to
Article 3 but not with respect to any distributions from his/her Account.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
PROVISIONS RELATING TO ADMINISTRATION
     Section 5.01 Plan Administration. The Corporation shall be the Plan
Administrator and shall have such powers and duties as may be necessary to
discharge its functions under the Plan, including, but not limited to the
following:
     (a) Construction: To construe and interpret the Plan, decide all questions
of eligibility and determine the amount, manner and time of payment of any
benefits under the Plan;
     (b) Forms: To require Participants (1) to complete and file with it such
forms as the Plan Administrator finds necessary for the administration of the
Plan and (2) to furnish all pertinent information requested by the Plan
Administrator, and to rely upon all such forms and information furnished,
including each Participant’s mailing address;
     (c) Procedures: To prescribe procedures to be followed by Participants or
Beneficiaries filing applications for benefits;
     (d) Rules: To promulgate uniform rules and regulations whenever in the
opinion of the Plan Administrator such rules and regulations are required by the
terms of the Plan or would facilitate the effective operation of the Plan;
     (e) Information: To prepare and distribute, in such manner as the Plan
Administrator determines to be appropriate, information explaining the Plan, and
to receive from Participants such information as shall be necessary for the
proper administration of the Plan;
     (f) Committee: To name two or more persons to constitute an administrative
committee, to remove and replace any such persons, to prescribe rules and
procedures of operation for the committee, and to delegate any of the powers and
duties of the Plan Administrator to the committee;
     (g) Annual Reports: To prepare and furnish to Participants such annual
reports with respect to the administration of the Plan as are reasonable and
appropriate; and
     (h) Records Review: To receive and review the periodic accountings of the
Plan, and to receive, review and keep on file (as it deems convenient and
proper) reports of benefit payments and reports of disbursements for expenses.
     Section 5.02 Claims Procedure.
     (a) Initial Claims. The Plan Administrator shall make all determinations as
to the right of any person to receive a distribution and as to other matters
affecting benefits. Each Director, Participant, Beneficiary, or other person
(collectively referred to as “claimant”) shall have the right to submit a claim
with respect to any benefit sought under the Plan, or with respect to the
claimant’s eligibility, vesting, or other factor affecting benefits, either
personally or through a representative duly authorized in writing. All claims
shall be submitted in writing to the Plan Administrator and shall be accompanied
by such information and documentation as the Plan Administrator determines is
required

 



--------------------------------------------------------------------------------



 



to make a ruling on the claim. Upon receipt of a claim, the Plan Administrator
shall consider the claim and shall render a decision, which shall be in writing
and shall be delivered or mailed to the claimant within 90 days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of the initial period. Any notice of a claim denial by the
Plan Administrator shall set forth (1) the specific reasons for the denial,
(2) specific reference to pertinent provisions of the Plan upon which the denial
is based, (3) a description of any additional material or information necessary
for the claimant to perfect his/her claim, with an explanation of why such
material or information is necessary, and (4) an explanation of the claim review
procedures under the Plan, all written to the best of the Plan Administrator’s
ability in a manner that may be understood without legal or actuarial counsel. A
failure of the Plan Administrator to render a written decision within the time
specified above shall be deemed to be a denial of the claim.
     (b) Limitation on Claims Procedure. Any claim under this claims procedure
must be submitted within twelve months from the earlier of (1) the date on which
the claimant learned of facts sufficient to enable him to formulate such claim,
or (2) the date on which the claimant reasonably should have been expected to
learn of facts sufficient to enable him to formulate such claim.
     (c) Review of Denied Claims. A claimant whose claim for benefits has been
wholly or partially denied by the Plan Administrator may request, within 90 days
following the date of such denial, a review of such denial. The request for
review must be in writing and must be delivered to the Plan Administrator within
the specified 90-day period. The request should set forth the reasons why the
claimant believes the denial of his/her claim is incorrect. The claimant shall
be entitled to submit such issues or comments, in writing or otherwise, as he
shall consider relevant to a determination of his/her claim, and may include a
request for a hearing in person before the Plan Administrator. Prior to
submitting his/her request, the claimant shall be entitled to review such
documents as the Plan Administrator shall agree are pertinent to his/her claim.
The claimant may, at all stages of review, be represented by counsel, legal or
otherwise, of his/her choice, provided that the fees and expenses of such
counsel shall be borne by the claimant. All requests for review shall be
promptly resolved. The Plan Administrator’s decision with respect to any such
review shall be set forth in writing and shall be mailed to the claimant not
later than 60 days following receipt by the Plan Administrator of the claimant’s
request, unless special circumstances, such as the need to hold a hearing,
require an extension of time for processing, in which case the Plan
Administrator’s decision shall be so mailed not later than 120 days after
receipt of such request. If no decision or review is rendered within this
120-day period, the claimant’s appeal shall be deemed denied and the Plan
Administrator’s original denial of the claim affirmed.
     (d) Finality of Decisions. The decision of the Plan Administrator upon
review of any claim under paragraph (c) above shall be binding upon the
claimant, his/her heirs and assigns, and all other persons claiming by, through
or under him/her.
     (e) Time Limits Affecting Jurisdiction. The timely filing of a request for
review in the manner specified by paragraph (c) above shall be a condition
precedent to obtaining review before the Plan Administrator, and the Plan
Administrator shall have no jurisdiction to entertain a request for review
unless so filed. A failure to file a claim and a request for review in the
manner and within the time limits set forth above shall be deemed a failure by
the aggrieved party to exhaust his/her administrative remedies and shall
constitute a waiver of the rights sought to be established under the Plan.

 



--------------------------------------------------------------------------------



 



     (f) Limitation on Court Action. Any suit brought to contest or set aside a
decision of the Plan Administrator shall be filed in a court of competent
jurisdiction within one year from the date of receipt of written notice of the
Plan Administrator’s final decision or from the date the appeal is deemed
denied, if later. Service of legal process shall be made upon the Plan by
service upon the Plan Administrator at the following address: Citizens Republic
Bancorp, One Citizens Banking Center, Flint, Michigan 48502-9985. The Plan
Administrator may engage legal counsel to defend the Plan against lawsuits.
Attorney fees and other costs attendant to suit shall be borne by the
Corporation but shall be charged to Participant Accounts upon the written
direction of the Corporation. If the Corporation or Plan Administrator
determines that it is in the best interests of the Plan to initiate legal
action, then it may employ counsel to do so, and all expenses of suit shall be
borne by the Plan as provided above. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan shall be commenced under
Section 502(a)(1)(B) of ERISA, or under any other provision of law, whether or
not statutory, until the claimant first shall have exhausted the claims and
review procedures available to him/her hereunder.
     Section 5.03 Special Ruling. In order to resolve problems concerning the
Plan and to apply the Plan in unusual factual circumstances, the Plan
Administrator may make special rulings. Such special rulings shall be in writing
on a form to be developed by the Plan Administrator. In making its rulings, the
Plan Administrator may consult with legal, accounting, actuarial, investment,
and other counsel or advisers. Once made, special rulings shall be applied
uniformly, except that the Plan Administrator shall not be bound by such rulings
in future cases unless the factual situation of a particular case is identical
to that involved in the special ruling. Special rulings shall be made in
accordance with all applicable law and in accordance with the Plan. It is not
intended that the special ruling procedure will be a frequently used device, but
that it should be followed only in extraordinary situations. The Plan
Administrator at all times shall have the final decision as to whether resort
shall be made to this special ruling feature.
     Section 5.04 Employment of Advisers. The Corporation shall have the
authority to employ such legal, accounting, actuarial, and financial counsel and
advisers, as it shall deem necessary in connection with the performance of its
duties under the Plan, and to act in accordance with the advice of such counsel
and advisers. Except as otherwise provided in the Plan, the fees and expenses of
such counsel and advisers shall, upon approval of the Corporation’s Compensation
and Human Resources Committee of the Board of Directors, be paid by the
Corporation, or charged to Participants’ Accounts, as the Corporation’s
Compensation and Human Resources Committee of the Board of Directors shall deem
appropriate.
     Section 5.05 Delegation to Officers or Employees. The Corporation shall
have the power to delegate its duties under the Plan to officers or employees of
any Corporation and to other persons, all of whom, if officers or employees of
the Corporation, shall serve without compensation other than their regular
remuneration from their Corporation.

 



--------------------------------------------------------------------------------



 



ARTICLE 6
AMENDMENT AND TERMINATION OF PLAN
     Section 6.01 Amendment of the Plan.
     (a) Corporation’s Right To Amend. The Corporation reserves the right to
make any amendments to the Plan, with or without retroactive effect. Amendment
of the Plan shall be made by resolution of the Corporation’s Compensation and
Human Resources Committee of the Board of Directors, or by any person or persons
authorized by resolution of the Compensation and Human Resources Committee of
the Board of Directors to make amendments.
     (b) Operation of Amendments. Except as may be specifically provided
otherwise in the Plan, or in any amendment to the Plan, each amendment to the
Plan shall operate prospectively only from the effective date of the amendment,
and the rights and obligations of a Participant, or Beneficiary of a
Participant, who retires, dies or otherwise terminates employment with the
Corporation prior to the effective date of any amendment, shall be determined
without regard to such amendment, on the basis of the Plan terms in effect on
the date of retirement, death or other termination of employment.
     Section 6.02 Termination of the Plan.
     (a) Termination. Any subsidiary of the Corporation reserves and shall have
the right at any time to cease participation in the Plan, but only the
Corporation shall have the authority to terminate the Plan. In the event of the
dissolution, merger, consolidation, or reorganization of the Corporation, the
Plan shall terminate unless the it is continued by a successor to the
Corporation in accordance with Section 6.02(b).
     (b) Termination and Transfer to New Plan. If a new plan has been
established providing comparable benefits to this Plan, and the Corporation
intends to discontinue contributions under this Plan due to the liabilities
created under the new plan, then, upon written direction from the Corporation,
the Accounts attributable to Participants performing services for the
Corporation or other sponsor of the new plan shall be transferred to such newly
created plan. Thereafter, this Plan shall cease to have any effect with respect
to Participants performing services for the Corporation or new plan sponsor and
the rights of all parties shall be determined under the new plan.
     (c) Rights upon Termination. If the Plan should be terminated, or if the
Corporation should liquidate and dissolve, or if a receiver of the Corporation
is appointed, or if the Plan should be terminated for any other reason, the
Accounts of all affected Participants as then appearing upon the records of the
Plan (other than Accounts of former Directors) shall be revalued and adjusted as
previously provided in the Plan, and said Accounts (after payment of expenses
properly chargeable to the Plan and allocated among the Accounts) shall be
distributed to affected Participants and Beneficiaries or transferred as
provided in paragraph (b) above either (1) as soon as administratively feasible
if no penalty will be incurred under Code Section 409A, or (2) as otherwise
provided by the Plan if necessary to avoid incurring a penalty under Code
Section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS PROVISIONS
     Section 7.01 Payments for the Benefit of Payee. In the event that the
Corporation shall find that any person to whom a benefit is payable under the
terms of the Plan is unable to care for his/her affairs because of illness or
accident, is otherwise mentally or physically incompetent, or is unable to give
a valid receipt, the Corporation may cause the payments becoming due to such
person to be paid to another individual for such person’s benefit, without
responsibility on the part of the Corporation to follow the application of such
payment. Any such payment shall be a payment for the account of such person and
shall operate as a complete discharge of the Corporation from all liability
under the Plan.
     Section 7.02 Non-Alienation of Benefits. No right or benefit provided for
in the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void. No such right or benefit shall be liable for or subject to
the debts, contracts, liabilities, engagements, or torts of any person entitled
to such right or benefit. No such right or benefit shall be subject to
garnishment, attachment, execution or levy of any kind. Provided, however, if
the Plan Administrator receives a domestic relations order as defined in Code
Section 414(p)(1)(B) directing that all or a portion of a Participant’s Account
balance be paid to an alternate payee, any amount payable to the alternate payee
shall be distributed within 60 days in a single lump sum payment to the
alternate payee.
     Section 7.03 Nature of Plan. The Plan is not intended to create, nor is it
to be construed to constitute, a contract of employment or retention agreement
between the Corporation and any of its Directors. Every Director is subject to
removal and/or reelection and any limitations on term of service, in accordance
with the Corporation’s bylaws, and any Director may resign at any time in
accordance with those bylaws.
     Section 7.04 Litigation. In the event that any Director, Participant,
Beneficiary, or spouse shall bring a legal or equitable action against the Plan
or against the Corporation in connection with the Plan, the result of which
shall be adverse to such Director, Participant, Beneficiary, or spouse, or in
the event that the Plan or the Corporation shall find it necessary to bring any
legal or equitable action against any Director, Participant, Beneficiary, or
spouse, or any other person claiming an interest by or through such person, the
cost to the Corporation of bringing or defending such suit, as the case may be,
shall be charged, unless the Corporation determines that such course would be
inequitable under all the circumstances, to such extent as is possible, directly
to the Account of such Director, Participant, Beneficiary, or spouse, if any,
and only the excess, if any, of such costs over and above the amount credited to
such Account shall be paid by the Corporation.
     Section 7.05 Addresses and Mailing of Notices and Checks. Each recipient of
benefits from the Plan shall be responsible for furnishing the Corporation with
his/her address. Any notices required or permitted to be given under the Plan
shall be deemed given if directed to such address and mailed by regular United
States mail. If any check mailed by regular United States mail to such address
is returned, mailing of checks will be suspended until a correct address is
furnished by the intended recipient.

 



--------------------------------------------------------------------------------



 



     Section 7.06 Action by Corporation. Unless otherwise provided in the Plan,
whenever the Corporation under the terms of the Plan is permitted or required to
do or perform any act, such act shall be done (a) by the authority of the
Corporation’s board of directors or other governing body, such as the
Compensation and Human Resources Committee of such board, and evidenced by
proper resolution in consent form or duly certified by the secretary of the
Corporation, the board or committee, or (b) by such employee of the Corporation
who may, by proper resolution, be duly authorized by the board of directors or
other governing body.
     Section 7.07 Savings Clause. The determination that any provision of the
Plan is invalid or unenforceable shall not affect or impair the ability to
enforce or the validity of any other provision of the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 8
DEFINITIONS
     Section 8.01 “Account” means the interest of a Participant under the Plan
as determined as of each Accounting Date and as reflected in the records
maintained for the Plan.
     Section 8.02 “Accounting Date” means a date on which Accounts are adjusted
pursuant to Section 3.04.
     Section 8.03 “Beneficiary” means the beneficiary or beneficiaries of the
Participant as designated pursuant to the provisions in the Plan.
     Section 8.04 “Code” means the Internal Revenue Code of 1986, as amended.
     Section 8.05 “Compensation” means fees paid by the Corporation or any of
its subsidiaries to a Director for, including any before-tax contributions made
to this Plan or any other plan by the Corporation from such Compensation amount
at the election of the Participant through deferral, but excludes any other
contributions made by the Corporation on behalf of the Participant under this
Plan or any other plan or fringe benefit program of the Corporation.
     Section 8.06 “Corporation” means Citizens Republic Bancorp and any
successor.
     Section 8.07 “Director” means a person who, on proper election or
appointment, serves as a member of (i) the board of directors of the
Corporation, (ii) the board of directors of any subsidiary of the Corporation,
or (iii) any special advisory committee (such as a community board of directors)
constituted to render advice to either of the foregoing..
     Section 8.08 “Effective Date” means October 21, 1988 with regard to the
original plan described in Section 1.01 and January 1, 2008 with respect to this
amendment and restatement.
     Section 8.09 “ERISA” means the Employee Retirement Income Security Act of
l974, as amended.
     Section 8.10 “Participant” means a Director who has met the eligibility
requirements specified in Article 2, who has commenced participation in the Plan
in accordance with that article, and whose participation has not terminated
under the other applicable provisions of the Plan.
     Section 8.11 “Plan” means the Citizens Republic Bancorp Deferred
Compensation Plan for Directors as described in this instrument and any
subsequent amendments.
     Section 8.12 “Plan Administrator” means the person(s) or organization(s)
specifically designated by Article 5 as the administrator of the Plan.
     Section 8.13 “Plan Year” means the calendar year.
     Section 8.14 “Separation from Service” occurs when the term of a Director,
who is not also a common-law employee of the Corporation, ends, whether because
of the expiration of time or the

 



--------------------------------------------------------------------------------



 



Director’s resignation or removal, and the Director has no reasonable
expectation of renewal of his/her term as a director or of becoming an employee
of the Corporation. For a Director who also is a common-law employee of the
Corporation, Separation from Service occurs on the later of (i) the date
determined in accordance with the previous sentence, or (ii) upon the Director’s
termination of employment as an employee due to retirement, disability, death or
other cause, except that the employment relationship is treated as continuing
intact while the individual is on military leave, sick leave or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the individual retains a right to reemployment with the
Corporation under an applicable statute or by contract. For purposes of this
section, a leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the employee will return to perform
services for the Corporation. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his/her position of
employment, or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.
     Section 8.15 “Specified Employee” means a Participant who, as of the date
of his/her Separation from Service, is a “key employee” of the Corporation. For
this purpose, a key employee is a key employee as defined in Code
Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5), at any time during
the calendar ending prior to his/her Separation from Service.
     IN WITNESS WHEREOF, Citizens Republic Bancorp has caused the Plan to be
executed on April 13, 2008.

                              CITIZENS REPUBLIC BANCORP


Witness 
  /s/ Laura Hobson
 
       By:   /s/ Susan P. Brockett
 
 
              Susan P. Brockett
 
              Its: Executive Vice President and
 
              Human Resources Director

 